Citation Nr: 1523726	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-31 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cardiovascular disability, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in San Juan, the Commonwealth of Puerto Rico.

In August 2014, the appellant testified during a Video Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's Virtual VA electronic claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Based upon the diagnoses contained in the file, the issue before the Board is broader than just service connection for ischemic heart disease.

Private treatment records and the VA examinations of record show the Veteran has hypertension and hypertensive cardiovascular disease.  

Records from Dr. B.B., M.D. dated June 2008 show the Veteran's heart was examined through myocardial perfusion imaging that revealed no evidence of ischemia.  Records from the same source dated July 2008 show a history of hypertensive cardiovascular disease.

The Veteran submitted a medical opinion from Dr. N.O, M.D that notes that the Veteran presented with cardiac insufficiency, hypertensive cardiovascular disease, intermittent atrial fibrillation, mitral insufficiency, and cardiac enlargement.  The opinion continues and notes that Vietnam Veterans were exposed to Agent Orange and there is evidence relating a group of conditions to it, among them type [sic] heart disease, so it is more probable than not that this heart disease is service connected.

In March 2011, the Veteran underwent a VA examination to determine whether he had ischemic heart disease.  The VA examiner opined that there was no evidence of coronary artery disease or ischemic heart disease.  The examiner cited to the medical evidence of record, including the above mentioned treatment notes, showing that the Veteran had been treated for atrial fibrillation 2008 that had resolved.  The examiner also noted that the Veteran did have hypertension and hypertensive heart disease.  This examiner did not provide an opinion as to the etiology of the Veteran's hypertensive cardiovascular disease or hypertension.

Records from Dr. B.B., M.D. dated February 2014 show the Veteran was assessed as having hypertension and a history of intermittent atrial fibrillation.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that an additional VA examination is warranted to address the relationship between the Veteran's hypertensive cardiovascular disease and hypertension and his conceded exposure to an herbicide agent during service.  

The Board notes that the examiner should address the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See 77 Fed. Reg. 47,924 -28 (Aug. 10, 2012).  NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association" between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence.  See 77 Fed. Reg. 47,926.

Accordingly, as there is competent evidence that the claimant has a current disability or signs and symptoms of a current disability, and the record indicates that the disability or signs and symptoms of disability may be associated with active service, an additional VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's hypertension/hy7pertensive cardiovascular disease. The virtual folder must be available for review.

 The examiner must:

Opine whether it is at least as likely as not that the Veteran's hypertension/hypertensive cardiovascular disease is related to presumed herbicide exposure.

In rendering these opinions, the examiner must reference the medical literature including the NAS's Agent Orange: Update 2010.

2.  When the development requested has been completed, the case should be reviewed by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

